UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOCELYN A. INOA,
                               Plaintiff,
                                                                    18-CV-163 (JPO)
                     -v-
                                                               OPINION AND ORDER
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                               Defendant.


J. PAUL OETKEN, District Judge:

       Pursuant to 42 U.S.C. § 405(g), Plaintiff Jocelyn A. Inoa challenges the final decision of

the Commissioner of Social Security denying her application for disability insurance benefits.

The parties have filed cross-motions for judgment on the pleadings. (Dkt. Nos. 11, 15.) For the

reasons that follow, the Commissioner’s motion is granted, and Plaintiff’s motion is denied.

I.     Background

       Plaintiff Jocelyn A. Inoa is 56 years old. (Dkt. No. 7 (“Tr.”) at 159.) She has a high

school education. (Tr. at 208.) From January 1996 to February 2014, Inoa worked as a bus

operator for the New York City Transit Authority. (Id.) As of February 2014, Inoa had stopped

working because of spinal and cervical issues. (Tr. at 159, 207.)

       Inoa applied for social security benefits in July 2014 (Tr. at 159–60), but her application

was denied (Tr. at 96–104). She then requested and received a hearing before an administrative

law judge (“ALJ”) to review the denial of her application. (Tr. at 105, 109–11.) Inoa’s hearing

before the ALJ was held on July 26, 2016. (Tr. at 50–83.) Inoa was represented by counsel at

the hearing. (Tr. at 50.) At the hearing, Inoa testified about her experiences with head, neck,

shoulder, back, and overall body pain. (Tr. at 56, 63–66.) Inoa also described the manner in



                                                 1
which these physical issues limited her abilities to bend, lift, and sit or stand for extended periods

of time. (Tr. at 68–69.) Inoa further testified that she was unable to move her head from side to

side without experiencing pain. (Tr. at 63.)

       The ALJ also heard the testimony of Sugi Komarov, a vocational expert (“VE”). (Tr. at

72; see also 270–71 (Komarov’s C.V.).) Prior to Komarov testifying, Inoa’s counsel reviewed

Komarov’s expert credentials and did not object to Komarov testifying as a VE. (Tr. at 72.) At

the start of her testimony, Komarov certified that her testimony would be consistent with the

Dictionary of Occupational Titles, including its companion publication, the Selected

Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles

(collectively, “DOT”). (Tr. at 73.) Komarov told the ALJ that if at any point her testimony was

inconsistent with those publications, then she would explain the reasons for that departure. (Id.)

       At one point during the examination of Komarov, the ALJ asked Komarov what sort of

work was available in the national economy that could be performed by an individual of Inoa’s

age, education, and work experience who could perform “light exertional work” as defined in the

DOT, who could frequently flex, extend, and rotate her neck, but who could only occasionally

stoop, crouch, or reach overhead with her dominant hand. (Tr. at 73–74.) Komarov opined that

such an individual would be able to perform four categories of light work available in the

national economy: (1) housekeeping/cleaner, DOT code 323.687-014, a position in which there

were approximately 247,000 jobs nationally; (2) office helper, DOT code 239.567-010, a

position in which there were approximately 76,000 jobs nationally; (3) information clerk, DOT

code 237.367-018, a position in which there were approximately 70,000 jobs nationally; and (4)

furniture rental clerk, DOT code 295.357-018, a position in which there were approximately

50,000 jobs nationally. (Tr. at 74–75.)




                                                  2
       Following Inoa’s counsel’s examination of Komarov, the ALJ again inquired of Komarov

whether her testimony had been consistent with the DOT, and Komarov confirmed that it had

been. (Tr. at 80.) The ALJ then asked Komarov about the apparent inconsistency of an

individual limited to only occasional overhead reaching performing all four of the jobs she had

previously described, in light of the fact that the DOT specified that three of those four jobs

require “frequent reaching.” (Id.) At the ALJ’s prompting, Komarov confirmed that this

deviation was “based on [her] experience on how those jobs are done.” (Id.)

       On November 1, 2016, the ALJ issued his findings and concluded that Inoa was not

eligible for disability benefits. (Tr. at 28–42.) The ALJ determined that Inoa suffered from “the

following severe impairments: cervical spine degenerative disc disease, disc herniation, and

spondylosis, status post cervical spine fusion; lumbar spine lordosis, status post lumbar spine

microdisectomy; thoracic spine mild scoliosis; chronic pain syndrome; right shoulder

impingement syndrome; and headaches.” (Tr. at 33.) The ALJ concluded, however, that Inoa’s

“combination of impairments [did not meet] or medically equal[] the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and

404.1526).” (Tr. at 34.)

       The ALJ then turned to consideration of Inoa’s residual functional capacity (“RFC”).

(Id.) The ALJ found that Inoa retained the “residual functional capacity to perform light work as

defined in 20 CFR 404.1567(b)[,] except [that Inoa] is limited to occasional stooping, crouching,

and reaching overhead with the right upper extremity. [Inoa] is also limited to frequently

flexing, extending, and rotating the neck, and no[t] working at unprotected heights.” (Id.) After

reviewing the medical and record evidence on which the ALJ based its RFC determination (Tr. at

34–40), the ALJ further found that Inoa’s RFC would not permit her to continue to perform her




                                                 3
past work as a bus driver, basing this determination in part on Komarov’s testimony regarding

whether someone with Inoa’s RFC could perform that work (Tr. at 40).

          Finally, having determined that Inoa was unable to perform her past work, the ALJ turned

to the question of whether given Inoa’s “age, education, work experience, and residual functional

capacity, there are jobs that exist in significant numbers in the national economy that [Inoa] can

perform.” (Id.) On the basis of Komarov’s testimony, the ALJ identified four such jobs: (1)

housekeeping/cleaner; (2) office helper; (3) information clerk; and (4) furniture rental clerk. (Tr.

at 41.)

          In so finding, the ALJ noted one apparent discrepancy between his findings regarding

Inoa’s RFC and the DOT’s descriptions of these four jobs, that being that Inoa’s “limitations

involving neck movements and overhead reaching are not contained in the [DOT’s]” descriptions

of all of the four jobs identified. (Id.) The ALJ addressed this apparent conflict by noting that

the VE had explained that this aspect of her testimony had been based on her “vocational field

experience, education, and training,” and that Inoa failed to contest the VE’s qualifications at the

hearing. (Id.) The ALJ thus found there to be a “reasonable basis for the discrepancy.” (Id.)

          On the basis of these findings, the ALJ concluded that Inoa was not “under a disability, as

defined in the Social Security Act, from [the date she stopped working], through the date of [the

ALJ’s] decision.” (Tr. at 41.) Inoa then requested review of that decision by the Social Security

Appeals Council (Tr. at 8–9), and the Appeals Council denied Inoa’s appeal (Tr. at 1). Inoa filed

this suit on January 9, 2018. (Dkt. No. 1.) Both parties now move for judgment on the

pleadings. (Dkt. Nos. 11, 15.)




                                                   4
II.    Legal Standards

       A.      Standard of Review

       “A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by ‘substantial evidence’ or if the decision

is based on legal error.” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000) (quoting 42 U.S.C.

§ 405(g)). “Substantial evidence is ‘more than a mere scintilla. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Schaal v. Apfel, 134

F.3d 496, 501 (2d Cir. 1990) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). A

court may not substitute its judgment for the Commissioner’s “even if it might justifiably have

reached a different result upon a de novo review.” DeJesus v. Astrue, 762 F. Supp. 2d 673, 683

(S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991)). This is because

“substantial evidence” is “a very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per

curiam). Under this “very deferential” substantial-evidence standard, this Court may reject the

ALJ’s view of the facts “only if a reasonable factfinder would have to conclude otherwise.” Id.

(emphasis omitted) (second quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).

The Court does not decide whether Inoa is in fact disabled.

       B.      Framework for Disability Claims

       To establish a disability under the Social Security Act, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). The disability at issue must be “of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work experience,


                                                 5
engage in any other kind of substantial gainful work which exists in the national economy.” 42

U.S.C. § 423(d)(2)(A).

       The Social Security Administration employs a five-step procedure to analyze disability

determinations. The Commissioner considers whether: (1) the claimant is currently engaged in

substantial gainful activity; (2) the claimant has a “severe” impairment as defined in Social

Security Administration’s regulations; (3) the claimant has an impairment listed in Appendix I of

the regulations; (4) the claimant has a residual functional capacity to perform her past work; and

(5) there is other work the claimant could perform. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (Sotomayor, J.); see also 20 C.F.R. §§ 404.1520, 416.920. The claimant bears the burden

of proof at the first four steps; the Commissioner bears the burden at the final step. Rosa, 168

F.3d at 77. In conducting its analysis, the ALJ has an affirmative duty to “develop the record.”

Swiantek v. Comm’r of Soc. Sec., 588 F. App’x 82, 84 (2d Cir. 2015) (citing Pratts v. Chater, 94

F.3d 34, 37 (2d Cir. 1996)).

       C.      Use of Vocational Expert Testimony

       “A 2000 Social Security Administration Policy Interpretation Ruling (the ‘Ruling’)

governs the Commissioner’s assessment of whether any particular job can accommodate a given

claimant’s physical limitations.” Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87, 91 (2d

Cir. 2019). The Ruling provides that the Commissioner must “rely primarily on the DOT . . . for

information about the requirements of work in the national economy.” SSR 00-4p, 2000 WL

1898704, at *2 (Dec. 4, 2000). However, the Ruling also permits ALJs to elicit testimony from

VEs “to resolve complex vocational issues.” Id. When doing so, ALJs must consider whether

the “evidence provided by a VE . . . [is] consistent with the occupational information supplied by

the DOT.” Id. Whenever there is any “apparent unresolved conflict between VE . . . evidence

and the DOT, the [ALJ] must elicit a reasonable explanation for the conflict before relying on the


                                                 6
VE . . . evidence to support a determination or decision about whether the claimant is disabled.”

Id.

       As the Second Circuit has explained, “the Ruling makes clear that [an ALJ is] obliged to

identify and resolve [any] apparent conflict between [VE] testimony and the [DOT], even if

there is a chance that, upon inquiry, no actual conflict would have emerged.” Lockwood, 914

F.3d at 93. This represents “an independent, affirmative obligation on the part of the ALJ to

undertake a meaningful investigatory effort to uncover apparent conflicts, beyond merely asking

the [vocational expert] if there is one.” Id. at 94 (alteration in original) (quoting Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1364 (11th Cir. 2018).

       After identifying and inquiring into any apparent conflicts between VE testimony and

DOT occupational definitions, an ALJ then “must resolve the conflict by determining if the

explanation given by the VE . . . is reasonable and provides a basis for relying on the VE . . .

testimony rather than on the DOT information.” SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4,

2000). An ALJ’s failure to comply with each these steps can constitute an independent ground

for remand. Lockwood, 914 F.3d at 94.

III.   Discussion

       Inoa does not contest the ALJ’s findings with respect to steps one through four of the

Social Security Administration’s five-step procedure to analyze disability determinations. (See

Dkt. No. 12 at 7–8.) Nor could she. In briefing the instant motions, the Commissioner has

thoroughly explicated the medical record on which the ALJ based his findings regarding Inoa’s

impairments and her RFC. (Dkt. No. 16 at 4–15.) And the Court, having conducted an

independent review of this record evidence, agrees with the Commissioner that “substantial

evidence supports the ALJ’s RFC determination.” (Dkt. No. 16 at 19 (capitalizations removed).)




                                                  7
        Instead, Inoa challenges only the ALJ’s finding at step five of the disability analysis,

namely, that there existed work in the national economy that someone with Inoa’s RFC would be

capable of performing. (See Dkt. No. 12 at 7–8.) Inoa presents two arguments in support of her

challenge to this finding: (1) that three of the four jobs that the ALJ found that Inoa was capable

of performing require “frequent reaching,” which is inconsistent with the ALJ’s RFC finding of

only “occasional reaching”; and (2) that the ALJ improperly calculated the numbers of available

positions in the national economy for three of these four jobs. (Id.) The Court is unpersuaded

that either contention provides a basis for remand.

        The Court first addresses Inoa’s contention regarding the apparent conflict between “the

DOT[’s descriptions of] Information Clerk, Office Helper, [and] Housekeeping Cleaner [as]

requir[ing] frequent reaching[, and] the RFC provided by the ALJ [that] limited [Inoa] to only

occasional reaching.” (Dkt. No. 12 at 7.) Inoa is correct to note that a VE’s “[t]estimony that a

claimant with overhead reaching limitations is capable of performing a job that the [DOT]

describes as requiring [frequent] ‘reaching,’ . . . creates at least an apparent conflict that triggers

the Commissioner’s duty to elicit an explanation that would justify crediting the testimony.”

Lockwood, 914 F.3d at 93. Accordingly, here, “the onus [was] on the Commissioner, acting

through her ALJ[], to affirmatively [i]dentify [this] conflict[],” and to “take any [necessary] steps

to explore or resolve that conflict.” Id. at 93–94 (third alteration in original) (internal quotation

marks omitted).

        The Court concludes that the ALJ fulfilled that obligation with respect to any apparent

contradictions between Komarov’s expert testimony regarding the jobs that Inoa could perform

given her RFC and the DOT’s descriptions of those jobs. Indeed, the ALJ noted on the record of

the hearing the precise apparent conflict now identified by Inoa in her briefing. (Tr. at 80.) The




                                                   8
ALJ did so by asking Komarov to address the fact that, according to the DOT, “most of the jobs

[Komarov had described] would require frequent reaching,” and asking Komarov if “limiting

overhead reaching to occasional [would] affect any of the jobs that” Komarov had suggested that

someone with Inoa’s RFC might be able to form. (Id.) At the ALJ’s prompting, Komarov did

not disagree that this was a deviation from the DOT, but confirmed that this deviation was

“based on [her] experience on how those jobs are done.” (Id.) The ALJ incorporated his

investigation into and resolution of this apparent conflict, as well as Inoa’s failure to raise any

objections to Komarov’s expert testimony, into his ultimate findings regarding Inoa’s ability to

perform work available in the national economy. (Tr. at 41.) Specifically, the ALJ

acknowledged in his final decision that Inoa’s “limitations involving neck movements and

overhead reaching are not contained in the [DOT’s]” descriptions of the relevant jobs described

by Komarov. (Id.) The ALJ then addressed and resolved that apparent conflict by noting that

Komarov had based this deviation from the DOT on her “vocational field experience, education,

and training,” and that Inoa failed to contest Komarov’s qualifications as a VE at the hearing.

(Id.) The ALJ thus found there to be a “reasonable basis for the discrepancy.” (Id.)

       The ALJ’s inquiry into and resolution of this apparent conflict complied with the

Ruling’s procedures governing what an ALJ must do whenever “there is an apparent unresolved

conflict between VE . . . evidence and the DOT.” SSR 00-4p, 2000 WL 1898704, at *2. That is

because the ALJ here “inquire[d], on the record, as to whether or not there [was] such [an

in]consistency,” then “elicit[ed] a reasonable explanation for the conflict before relying on the

VE . . . evidence,” and finally resolved “the conflict by determining if the explanation given by

the VE . . . [was] reasonable and provid[ing] a basis for relying on the VE . . . testimony rather

than on the DOT information.” Id. And the ALJ conducted this inquiry not with generic and




                                                  9
unspecific “catch-all questions” of the type that the Second Circuit has rejected, Lockwood, 914

F.3d at 93 (internal quotation marks and brackets omitted), but by identifying and describing the

precise apparent conflict now at issue. Accordingly, the Court concludes that any conflict

between Komarov’s testimony and the DOT does not provide a basis for remand, because the

ALJ’s reliance on Komarov’s testimony rather than the DOT was both legally proper and

supported by substantial evidence.

       The Court turns now to Inoa’s remaining contention: that the ALJ improperly calculated

the numbers of jobs available in the national economy for three of the four positions that the ALJ

found Inoa capable of performing given her RFC. (Dkt. No. 12 at 7–8.) In support of this

contention, Inoa cites the Bureau of Labor Statistics data showing that the jobs of office helper,

housekeeping cleaner, and furniture retail clerk are each part of broader Occupational

Employment Statistics (“OES”) job groups that in total contain an insignificantly greater number

of positions than the numbers of positions Komarov testified were available in the national

economy for each of these three jobs in particular. 1 (Id.) According to Inoa, “[i]t is extremely

unlikely almost all jobs in [these] OES categor[ies],” each of “which includes [a number of]




       1
                Specifically, Inoa contends that the number of “Office Helper” positions
Komarov testified to be available in the national economy would amount to 99% of all available
positions in the general occupation group of “Couriers and Messengers,” despite there being six
other DOT jobs in addition to Office Helper in that occupation group; that the number of
“Housekeeping Cleaner” positions Komarov testified to be available in the national economy
would amount to 27% of all available positions in the occupation group of “Maids and
Housekeeping Cleaners,” despite there being eight other DOT jobs in addition to Housekeeping
Cleaner in that occupation group; and that the number of “Furniture Rental Clerk” positions
Komarov represented to be available in the national economy would amount to 11% of all
available positions in the occupation group of “Counter and Rental Clerks,” despite there being
twenty-four other DOT jobs in addition to Furniture Rental Clerk in that occupation group. (Dkt.
No. 12 at 7–8.)


                                                10
other DOT codes,” would be so disproportionately concentrated in the three specific jobs

identified and quantified by Komarov. (Dkt. No. 12 at 8.)

       The Second Circuit has explained that an ALJ’s reliance on VE testimony regarding the

number of positions available in the national economy for a given job title is subject to the same

“substantial evidence” standard of review that in general governs judicial review of denials of

social security benefits. Brault, 683 F.3d at 450 n.6. The Second Circuit based this holding in

part on its conclusion that “[an] ALJ [does] not need to find specific numbers of jobs—all [an

ALJ is] required to do [is] find that ‘substantial’ positions exist.” Id.

       In Brault, the Second Circuit rejected a challenge to an ALJ’s reliance on VE testimony

regarding the number of jobs available in the economy where the ALJ had “sought and received

a stipulation from [the petitioner’s] counsel regarding the VE’s expertise and qualifications” and

where petitioner’s “attorney had a full opportunity to explain his objections in significant detail,”

even “challenging some of the expert’s specific numbers.” Id. at 450–51. Noting the “absence

of any ‘applicable regulation or decision of [the Second Circuit] requiring a vocational expert to

identify with greater specificity the source of his figures or to provide supporting

documentation,” id. at 450 (quoting Galiotti v. Astrue, 266 F. App’x 66, 68 (2d Cir. 2008)), the

Brault court held that the ALJ permissibly relied on VE expert testimony regarding the number

of available jobs where the VE had “identified the sources he generally consulted to determine

such figures.” Id.; see also McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014) (“[A]

vocational expert was not required to articulate a more specific basis for his opinion [regarding

job numbers], and the ALJ reasonably credited this testimony, [where the testimony] was given

on the basis of the expert’s professional experience and clinical judgment, and [where it] was not

undermined by any evidence in the record.”).




                                                  11
       Applying these standards here, this Court cannot say that the ALJ lacked “substantial

evidence” on which to conclude that “‘substantial’ positions exist[ed]” for all four jobs about

which Komarov testified. Brault, 683 F.3d at 450 n.6. As in Brault, see 683 F.3d at 451, here

too Inoa’s counsel reviewed Komarov’s qualifications and raised no objection to them prior to

her testimony, and the ALJ, after qualifying Komarov as a VE, then heard her expert testimony

regarding the numbers of available jobs without any objection from Inoa or her counsel. (Tr. at

72, 74–75; see also Tr. at 270–71 (Komarov’s C.V.).) Given that Komarov had earlier explained

that her testimony was offered “on the basis of [her] professional experience and clinical

judgment, and [it] was not undermined by any evidence in the record,” McIntyre, 758 F.3d at

152, “[n]othing more was required” of the ALJ, Brault, 683 F.3d at 451. In the “absence of any

applicable regulation or [a Second Circuit] decision . . . requiring a vocational expert to identify

with greater specificity the source of his figures or to provide supporting documentation,” id. at

450 (internal quotation marks omitted), the Court cannot say that the ALJ’s reliance on

Komarov’s qualified and unobjected-to expert testimony regarding those numbers constitutes

legal error. And particularly because “[t]he ALJ did not need to find specific numbers of jobs—

all [that] he was required to do was find that ‘substantial’ positions exist,” the Court must

conclude that the record as a whole, and most particularly Komarov’s expert testimony, provides

“substantial evidence supporting that finding.” Id. at 450 n.6.

       Finally, the Court notes that Inoa does not present any challenge to Komarov’s testimony

regarding the number of jobs available for the position of information clerk, a position for which

Komarov testified that 70,000 jobs existed nationally. (See Dkt. No. 12 at 7–8.) “Courts have

generally held that what constitutes a ‘significant’ number is fairly minimal” for purposes of

there being sufficient available work in the national economy. Walker v. Colvin, No. 15 Civ.




                                                 12
465, 2016 WL 4768806, at *4 (N.D.N.Y. Sept. 13, 2016) (Hummel, Mag. J.) (quoting Fox v.

Comm’r of Soc. Sec., No. 02 Civ. 1160, 2009 WL 367628, at *20 (N.D.N.Y. Feb. 13, 2009)); see

also Crossman v. Comm’r of Soc. Sec., No. 14 Civ. 1294, 2015 WL 5943506, at *17 (N.D.N.Y.

Oct. 13, 2015) (Baxter, Mag. J.) (collecting cases holding that ALJ findings regarding

availability of job numbers ranging from 16,000 to 112,000 jobs nationally satisfied the

“significant number” aspect of the Commissioner’s burden at step five). Here, Inoa’s failure to

identify any basis for calling into question Komarov’s expert testimony that at least 70,000

information clerk positions existed nationally defeats her contention that the ALJ lacked

substantial evidence on which to conclude “that ‘substantial’ positions exist[ed]” for at least one

job that Inoa retained the capacity to perform. Brault, 683 F.3d at 450 n.6. And because in order

to satisfy her burden at step five of the disability determination, “[t]he Commissioner need show

only one job existing in the national economy that [a petitioner] can perform,” Bavaro v. Astrue,

413 F. App’x 382, 384 (2d Cir. 2011), the Court concludes that the record’s still-unchallenged

evidence regarding the 70,000 jobs available for the position of information clerk is

independently sufficient to satisfy the Commissioner’s burden.

IV.    Conclusion

       For the foregoing reasons, the Commissioner’s motion for judgment on the pleadings is

GRANTED, and Plaintiff’s motion for judgment on the pleadings is DENIED. The Clerk of

Court is directed to close the motions at Docket Numbers 11 and 15 and to close this case.

       SO ORDERED.

Dated: March 28, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



                                                13
